Case 8:17-cv-02223-DOC-KES Document 136 Filed 07/29/19 Page 1 of 15 Page ID #:1553
Case 8:17-cv-02223-DOC-KES Document 136 Filed 07/29/19 Page 2 of 15 Page ID #:1554
Case 8:17-cv-02223-DOC-KES Document 136 Filed 07/29/19 Page 3 of 15 Page ID #:1555
Case 8:17-cv-02223-DOC-KES Document 136 Filed 07/29/19 Page 4 of 15 Page ID #:1556
Case 8:17-cv-02223-DOC-KES Document 136 Filed 07/29/19 Page 5 of 15 Page ID #:1557
Case 8:17-cv-02223-DOC-KES Document 136 Filed 07/29/19 Page 6 of 15 Page ID #:1558
Case 8:17-cv-02223-DOC-KES Document 136 Filed 07/29/19 Page 7 of 15 Page ID #:1559
Case 8:17-cv-02223-DOC-KES Document 136 Filed 07/29/19 Page 8 of 15 Page ID #:1560
Case 8:17-cv-02223-DOC-KES Document 136 Filed 07/29/19 Page 9 of 15 Page ID #:1561
Case 8:17-cv-02223-DOC-KES Document 136 Filed 07/29/19 Page 10 of 15 Page ID
                                 #:1562
Case 8:17-cv-02223-DOC-KES Document 136 Filed 07/29/19 Page 11 of 15 Page ID
                                 #:1563
Case 8:17-cv-02223-DOC-KES Document 136 Filed 07/29/19 Page 12 of 15 Page ID
                                 #:1564
Case 8:17-cv-02223-DOC-KES Document 136 Filed 07/29/19 Page 13 of 15 Page ID
                                 #:1565
Case 8:17-cv-02223-DOC-KES Document 136 Filed 07/29/19 Page 14 of 15 Page ID
                                 #:1566
Case 8:17-cv-02223-DOC-KES Document 136 Filed 07/29/19 Page 15 of 15 Page ID
                                 #:1567
